Citation Nr: 0504984	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lymph node 
disorder, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for benign prostatic 
hyperplasia with erectile dysfunction, claimed as secondary 
to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

As set forth in more detail below, a remand of this matter is 
required.  This matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

The veteran seeks service connection for a lymph node 
disorder, as well as benign prostatic hyperplasia with 
erectile dysfunction.  He contends that these disabilities 
are secondary to exposure to Agent Orange in Vietnam.  

The veteran has reported that he participated in an Agent 
Orange Registry examination in 1995 at the Boise VA Medical 
Center (VAMC).  He has indicated that as a result of that 
examination, surgery was recommended to remove lymph nodes.  
He reported that such surgery was performed at the Boise VAMC 
in 1995.  

A review of the record shows that the RO contacted the Boise 
VAMC and was advised that such records had been archived in 
Seattle or Kansas City.  The RO apparently requested copies 
of these records, but such records have not been associated 
with the claims folder and the record contains no negative 
responses from any of the VAMCs regarding these clinical 
records.

In view of the foregoing, another request for these records 
must be made.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Indeed, VA is required by regulation to 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, including 
records from VA medical facilities.  VA may only end these 
efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2004).  Thus, a remand for 
this action is now necessary.

Accordingly, this case is remanded for the following:

1.  The RO should contact the Boise VA 
Medical Center or other appropriate 
repository of records and request copies 
of all clinical records pertaining to the 
veteran for the period from January 1, 
1995, to December 31, 1995.  The RO 
should specify that the search for such 
records must include a search of any 
archives.  All efforts to obtain such 
records should be documented in the 
claims folder.

2.  Then, after conducting any additional 
indicated development, including a VA 
examination if warranted, the RO should 
readjudicate the claim, considering all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




